DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 2/15/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.         In response to the amendments received in the Office on 6/03/2022, the Office acknowledges the current status of the claims: claims 1, 2, 5, and 7 have been amended, and no new matter appears to be added.

Examiner’s Notes Regarding Substance of Interview
4.          Examiner contacted undersigned Philip Albert (reg. #35819) on Monday July 25, 2022 to request an electronic terminal disclaimer in consideration of the allowable claims, and the only outstanding rejection in the Office action mailed January 4, 2022 was the double patenting rejection. Applicant agreed to the submission, and a terminal disclaimer was filed in the Office on July 25, 2022.

Terminal Disclaimer
5.          The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,742,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.          Claims 1-20 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: 
     With respect to claims 1-9, and further in view of a completed search of the available patent literature and non-patent literature, the Examiner has concluded none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the step(s) of determining, at the given satellite, based on the message path, a next satellite in the constellation, the next satellite selected from an aft satellite, a forward satellite, a west-crossing cross-plane satellite, or an east-crossing cross-plane satellite, wherein the west-crossing cross-plane satellite and the east-crossing cross-plane satellite orbit substantially in other orbital planes than the given satellite orbital plane and pass generally aft or forward of the given satellite where the other orbital planes cross the given satellite orbital plane, wherein the west-crossing cross-plane satellite and/or the east-crossing cross-plane satellite is a selected cross-plane satellite for at least one message selected based on when the selected cross-plane satellite crosses the given satellite orbital plane; and sending, from the given satellite, the message to the next satellite.
     Claims 10-20 have been previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 26, 2022